Eastman Announces Fourth-Quarter and Full-Year 2009 Results KINGSPORT, Tenn., Jan. 28, 2010 – Eastman Chemical Company (NYSE:EMN) today announced a loss of $0.44 per diluted share for fourth quarter 2009 versus a loss of $0.03 per diluted share for fourth quarter 2008.Excluding the items described below for both periods, fourth-quarter 2009 earnings were $1.14 per diluted share, while fourth-quarter 2008 earnings were $0.05 per diluted share.For reconciliations to reported company and segment earnings, see Tables 3 and 5 in the accompanying financial tables. Included in results for fourth quarter 2009 were non-cash asset impairments and restructuring charges, net, of $177 million, primarily for the discontinued
